Citation Nr: 1123906	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected chronic epicondylitis with neuropathy of the right upper extremity.  

2.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected chronic epicondylitis with neuropathy of the right upper extremity.  

3.  Entitlement to an increase in a 10 percent rating for chronic epicondylitis with neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO rating decision that denied service connection for a left elbow disability and for a left wrist disability, both to include as secondary to service-connected chronic epicondylitis with neuropathy of the right upper extremity.  By this decision, the RO also denied an increase in a 10 percent rating for chronic epicondylitis with neuropathy of the right upper extremity.  In April 2010, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that an October 2009 RO decision addressed other matters.  In April 2010, the Veteran filed a notice of disagreement addressing several of those matters.  The RO issued a responsive statement of the case in October 2010.  The record does not reflect that a timely substantive appeal has been submitted as to any of those matters, thus, the Board does not have jurisdiction over those claims. 38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for chronic epicondylitis with neuropathy of the right upper extremity.  He essentially contends that he has a left elbow disability and a left wrist disability that are related to service, or, more specifically, that are related to his service-connected chronic epicondylitis with neuropathy of the right upper extremity.  He reports that his claimed left elbow and wrist disabilities are essentially the same as his service-connected epicondylitis with neuropathy of the right upper extremity, and that they were caused by carrying and lifting heavy provisions and ordinance while loading his ship for the mess hall and for gun exercises, as well as carrying ordinance for a 40 inch gun.  

The Veteran's service-treatment records do not specifically show complaints, findings, or diagnoses of a left elbow disability.  The service treatment records do show treatment for a left wrist sprain on one occasion, as well as treatment for a right upper extremity disability on numerous occasions.  An abstract of medical history report noted that the Veteran was treated for a mild sprain of the left wrist in December 1962.  The April 1979 separation examination report noted that the Veteran had tendinitis, epicondylitis of the right elbow.  There were no references to any left elbow or left wrist disabilities at that time.  

A post-service VA examination report specifically diagnosed a left wrist disability (carpal tunnel syndrome) and referred to problems regarding the Veteran's left wrist, arm and shoulder.  Other post-service VA examination reports show treatment for the Veteran's service-connected epicondylitis with neuropathy of the right upper extremity.  

A post-service June 2009 VA peripheral nerves examination report noted that the Veteran's claims file and medical reports were not made available at the time of the examination.  The examiner indicated, however, that the Veteran's Computerized Patient Record System (CPRS) notes were reviewed.  The Veteran complained of bilateral wrist, arm, and shoulder pains that began in the 1960s.  It was noted that the Veteran was service-connected for chronic epicondylitis with neuropathy of the right upper extremity.  The Veteran indicated that he was having pains emanating from his wrists and spreading towards both arms until they persisted in both shoulders.  He denied that he had any weakness or paresthesias.  The diagnoses were radiculopathy at C4, C5, C6, C7, and C8, left, chronic, and carpal tunnel syndrome, bilateral.  The examiner commented that the problems associated with the diagnoses were bilateral wrist, arm, and shoulder pains.  

The Board observes that the VA examiner specifically indicated that the Veteran's claims file and medical reports were not available.  Additionally, the VA examiner did not provide an etiological opinion as to any relationship between the Veteran's diagnosed radiculopathy at C4, C5, C6, C7, and C8, left, chronic, and bilateral carpal tunnel syndrome, and associated problems of bilateral wrist, arm, and shoulder pains, and his period of service, or for that matter, his diagnosed disorders and his service-connected chronic epicondylitis with neuropathy of the right upper extremity.  

A June 2009 VA orthopedic examination report solely referred to the Veteran's service-connected chronic epicondylitis with neuropathy of the right upper extremity.  The diagnosis was chronic lateral epicondylitis, right elbow.  

The Board observes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a left elbow disability and for a left wrist disability, both to include as secondary to his service-connected chronic epicondylitis with neuropathy of the right upper extremity.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for his chronic epicondylitis with neuropathy of the right upper extremity, the Board observes, as noted above, that he was last afforded VA orthopedic and peripheral nerve examinations in June 2009.  

The Board notes that at the April 2010 Board hearing, the Veteran specifically testified that his service-connected epicondylitis with neuropathy of the right upper extremity had worsened since the June 2009 VA orthopedic and peripheral nerve examinations.  

The Board observes that the Veteran has not been afforded VA examinations as to his service-connected chronic epicondylitis with neuropathy of the right upper extremity in approximately two years.  Additionally, as the Veteran has reported that his epicondylitis with neuropathy of the right upper extremity has worsened, the record raises a question as to the current severity of his service-connected disability.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the June 2009 VA peripheral nerves examination report (noted above) specifically indicated that the Veteran's (CPRS) notes were reviewed.  The Board observes, however, that there are no VA treatment reports of record.  Additionally, in a February 2010 Application for Compensation and/or Pension, the Veteran reported that he had received treatment damaged nerves of both wrists and shoulders at the Manila, Philippines VA Outpatient Clinic from June 2009 to September 2009 and at the San Juan De Dios Hospital in Manila, Philippines in July 2009.  The Board notes that such treatment reports are also not of record.  

As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  After securing the necessary release, obtain copies of the Veteran's reported treatment for left elbow and left wrist problems since his separation from service, as well as for chronic epicondylitis with neuropathy of the right upper extremity since May 2009, which are not already in the claims folder, from the San Juan De Dios Hospital in Manila, Philippines.  

2. Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for left elbow and left wrist problems since his separation from service, as well as for chronic epicondylitis with neuropathy of the right upper extremity since May 2009, from the Manila, Philippines VA Outpatient Clinic.

3.  Ask the Veteran to identify all other medical providers who have treated him for left elbow and left wrist problems since his separation from service, as well as for chronic epicondylitis of with the neuropathy of the right upper extremity since May 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

4.  After completing the above actions to the extent possible, please schedule the Veteran for VA orthopedic and neurological examinations by physicians to determine the nature and likely etiology of his claimed left elbow and left wrist disabilities (both claimed as secondary to service-connected chronic epicondylitis with neuropathy of the right upper extremity).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left elbow and left wrist disabilities (to include any associated left arm and left shoulder disabilities).  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiners should provide medical opinions, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed left elbow and left wrist disabilities (to include any associated left arm and left shoulder disabilities) are etiologically related to the Veteran's period of service.  

If it is found that conditions are not likely related directly to service, the examiners should then opine as to whether the Veteran's service-connected epicondylitis with neuropathy of the right upper extremity, aggravated (permanently worsened beyond the natural progression) any diagnosed left elbow and left wrist disabilities (to include any associated left arm and left shoulder disabilities), and if so, the extent to which they are aggravated.  The examiners must specifically acknowledge and discuss the Veteran's report that his claimed left elbow and left wrist disabilities were first manifested during his period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

5.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the severity of his service-connected chronic epicondylitis with neuropathy of the right upper extremity.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the Veteran's chronic epicondylitis with neuropathy of the right upper extremity should be reported in detail (including all information for rating this disability under Diagnostic Codes 5024-8515).  

6.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for a left elbow disability and for a left wrist disability (both to include as secondary to service-connected chronic epicondylitis with neuropathy of the right upper extremity), and his claim for entitlement to an increase in a 10 percent rating for chronic epicondylitis with neuropathy of the right upper extremity.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


